DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of the “REMARKS” section, filed 11/03/2021, with respect to the rejection(s) of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combinations of the prior art of record as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Platz (7,278,823) in view of Kneip (2018/0238337).
Platz discloses a device, comprising: 1) a first end plate 120 (Figs. 6-7); 2) a second end plate 118; and 3) a plurality of primary blades 122 disposed between the first end plate and the second end plate; wherein: the first end plate comprises a central part 116 provided with a base connected to a motor shaft; the second end plate comprises a central part provided with an air inlet (Fig. 7); a space between every two adjacent blades forms an air channel; the plurality of 
However, Platz does not disclose the diameter D1 of the circle is larger than a diameter D2 of the second end plate.
Kneip teaches a device, comprising: 1) a first end plate 12 (Fig. 1); 2) a second end plate 11; and 3) a plurality of primary blades 13 disposed between the first end plate and the second end plate; wherein: the first end plate comprises a central part 25 provided with a base connected to a motor shaft; the second end plate comprises a central part provided with an air inlet 25; a space between every two adjacent blades forms an air channel; the plurality of primary blades each comprises a first end face in contact with the first end plate, a second end face in contact with the second end plate, and an outmost end with respect to the central part of the first end plate, wherein the outmost end comprises an outmost face that is extended between the first end face and the second end face; the outmost end extends ends extend out of an outer edge of the second end plate; and the outmost faces of the plurality of primary blades define a circle of a radius da along each plane that is perpendicular to the central axis of the motor shaft (Fig. 2); and the radius da of the circle is larger than a radius dt of the second end plate.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device of Platz with the diameter D1 of the circle is larger than 
Regarding claim 2, the first end plate comprises an outer edge with respect to the central part; the outer edge comprises a plurality of secondary blades 126; and the plurality of secondary blades and the plurality of primary blades are disposed on two opposite surfaces of the first end plate, respectively (Platz; Fig. 6).
Regarding claim 3, the diameter D1 of the circle is equal to a diameter of the first end plate (Platz; Fig. 6).
Regarding claim 20, Platz in view of Kneip discloses blower, comprising a volute 72 (Fig. 6), a cover plate 70, a motor 64, a motor shaft 66 and the device of claim 1, wherein the volute is connected to the cover plate whereby forming a cavity; the device is disposed in the cavity; the volute comprises an air outlet 110, and the cover plate comprises an air intake 98.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Platz in view of Kneip as applied to claim 1 above and in further view of Obana et al. (6,146,094; “Obana”).
Platz in view of Kneip discloses all the limitations except the second end face does not comprise a plurality of locating pins; the second end plate does not comprise a plurality of mounting holes; and the plurality of locating pins is not disposed in or bonded to the plurality of mounting holes, respectively as claimed.
Obana teaches a method of forming a centrifugal impeller comprising a first end plate 102 (Fig. 12), a plurality of blades 103 integrally formed with the first end plate by injection molding (column 2, lines 25-33; column 9, lines 51-57; column 4, lines 65-67), a second end plate 101 formed separately from the first end plate; wherein the blades each comprises an end 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device or impeller of Platz in view of Kneip using the method of Obana for the purpose of providing an impeller that is capable of operating at high speed (Obana; column 1, lines 54-61).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Platz in view of Kneip and Obana as applied to claim 8 above and in further view of Iida et al. (6,805,531; “Iida”).
Platz in view of Kneip and Obana discloses all the limitations except the end face does not further comprise a plurality of lug bosses; the second end plate does not further comprise a plurality of grooves; and the plurality of lug bosses is not disposed in or bonded to the plurality of grooves, respectively as claimed.
Iida teaches a centrifugal impeller comprising a first end plate 6 (Fig. 2) comprising a plurality of blade 8 integrally formed thereon and a second end plate 4 (Fig. 4; column 2, lines 16-19); wherein an end face of the blades comprises lug bosses 8f and the second end plate 1 further comprises groove 14, and the plurality of lug bosses is not disposed in or bonded to the plurality of grooves, respectively (Fig. 7).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device or impeller of Platz in view of Kneip and Obana with 
	Regarding claim 10, the first end plate 120 comprises a surface (Platz; Fig. 6); the surface comprises an outer edge with respect to the central part; the outer edge comprises a plurality of secondary blades 126 protruding from the surface; the plurality of secondary blades and the plurality of primary blades are disposed on two opposite surfaces of the first end plate, respectively; and both the plurality of secondary blades and the plurality of primary blades are integrated with the first end plate through injection molding as discussed in the rejection of claim 8 above.

Allowable Subject Matter
Claims 11, 13, 15, 17, 19 and 21-22 are allowed.
Claims 4, 7, 12, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745